

 S1482 ENR: Need-Based Educational Aid Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1482IN THE SENATE OF THE UNITED STATESAN ACTTo improve and reauthorize provisions relating to the application of the antitrust laws to the
			 award of need-based educational aid.
	
 1.Short titleThis Act may be cited as the Need-Based Educational Aid Act of 2015.
		2.Extension relating to the application of the antritrust laws to the award of need-based educational
 aidSection 568 of the Improving America's Schools Act of 1994 (15 U.S.C. 1 note) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by inserting or after the semicolon; (B)in paragraph (3), by striking ; or and inserting a period at the end; and
 (C)by striking paragraph (4); and (2)in subsection (d), by striking 2015 and inserting 2022.Speaker of the House of RepresentativesVice President of the United States and President of the Senate